        Case 2:20-cv-00988-SMV-CG Document 19 Filed 11/16/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

GARY CROUCH,

             Plaintiff,

v.                                                            No. CV 20-988 SMV/CG

ROBERT ENTERPRISES
INVESTMENTS, INC., et al.,

             Defendants.

          ORDER VACATING RULE 16 AND INITIAL SCHEDULING ORDER

      THIS MATTER is before the Court on the parties’ Joint Motion to Vacate

November 19, 2020 Rule 16B Scheduling Conference (the "Motion"), (Doc. 18), filed

November 13, 2020. In the Motion, the parties request that the Court vacate the Rule 16

Scheduling Conference currently set for November 19, 2020, and reset such conference

after a ruling by the Court on Plaintiff Gary Crouch’s Motion to Remand, (Doc. 16), filed

October 26, 2020. (Doc. 18 at 1).

      IT IS THEREFORE ORDERED that the Telephonic Rule 16 Scheduling

Conference, set for November 19, 2020, is hereby VACATED.

      IT IS FURTHER ORDERED that the Court’s Initial Scheduling Order, (Doc. 8), and

all accompanying deadlines, are VACATED. The Court will reset the Rule 16 Scheduling

Conference and enter a new Initial Scheduling Order after the Court rules on the

Plaintiff’s Motion to Remand.

      IT IS SO ORDERED.




                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
